DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zayhowski (5,394,413) in view of Bhawalkar et al. (2009/0227995) and Davenport et al. (2009/0254073).

Regarding claim 1, Zayhowski discloses: a passively Q-switched laser assembly (12, 14) operatively connected to a pump laser source (22) to receive a pump laser beam having a first wavelength (Fig. 1, col 3, lines 17-30), the passively Q-switched laser assembly comprising a laser cavity comprising one or more external mirrors (16, 18) (Fig. 1, col 3, lines 17-30); wherein the passively Q-switched laser assembly generates a high power sub-nanosecond pulsed laser beam having a second wavelength (picosecond pulses, inherent that pump wavelength is different from solid state Q-switched output) (Fig. 1, col 2, lines 41-45, col 3, lines 17-30).
Zayhowski does not disclose: a fractional handpiece for skin treatment comprising: a handpiece body comprising; one or more pump lenses; and a beam splitting assembly operable to split a solid beam emitted by the passively Q-switched laser assembly and form an array of micro-beams across a segment of skin.
Bhawalkar et al. disclose: a fractional handpiece for skin treatment comprising: a handpiece body comprising; one or more pump lenses (202) (Fig. 2, [0043], [0057]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zayhowski by placing the pump lenses and passively Q-switched laser assembly within a handpiece in order to protect the laser assembly and to couple pump light into the gain medium. 
Zayhowski as modified do not disclose: a beam splitting assembly operable to split a solid beam emitted by the passively Q-switched laser assembly and form an array of micro-beams across a segment of skin.
Davenport et al. disclose: a beam splitting assembly operable to split a solid beam and form an array of micro-beams across a segment of skin (claim 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zayhowski as modified by adding a beam splitting assembly to the handpiece in order to split the beam and use the array of beams to treat a segment of skin.

Regarding claim 2, Zayhowski as modified disclose: wherein the laser cavity comprises a high reflector cavity mirror (16, highly reflecting at the oscillating wavelength), an output coupler cavity mirror (18), a gain medium (12), and a saturable absorber (14) (Zayhowski, Fig. 1, col 3, lines 17-30).

Regarding claim 3, Zayhowski as modified disclose: wherein the laser cavity comprises a high reflector cavity mirror (16, highly reflecting at the oscillating wavelength), an output coupler cavity mirror (18), and a gain medium (12) bonded with a saturable absorber (14) and sandwiched with a high reflective coating at the first wavelength and anti-reflective coating at the second wavelength (20) (totally transmitting at the oscillating wavelength and highly reflecting a pump wavelength) (Zayhowski, Fig. 1, col 3, lines 17-30).

Regarding claim 4, Zayhowski as modified disclose: wherein the high reflector cavity mirror (16) comprises a coating highly transmissive at the first wavelength and highly reflective at the second wavelength (highly transmissive at the pump wavelength and highly reflective at the oscillating wavelength) (Zayhowski, Fig. 1, col 3, lines 17-30).

Regarding claim 5, Zayhowski as modified disclose: wherein the output coupler cavity mirror (18) comprises a partially reflective coating at the second wavelength (partially reflective at the oscillating wavelength) (Zayhowski, Fig. 1, col 3, lines 17-30).

Regarding claim 6, Zayhowski as modified disclose: wherein the gain medium comprises Nd:YAG (neodymium-doped yttrium aluminum garnet), Nd:YAP (Neodymium doped yttrium aluminum perovskite), or Nd:YLF (neodymium-doped yttrium lithium fluoride) (Nd:YAG) (Zayhowski, Fig. 1, col 3, lines 17-30).

Regarding claim 7, Zayhowski as modified disclose: wherein the saturable absorber comprises a Cr4+:YAG crystal or ceramic Cr4:YAG (Cr4+:YAG crystal) (Zayhowski, Fig. 1, col 3, lines 17-30).

Regarding claim 8, Zayhowski as modified disclose: wherein the laser cavity comprises a high reflector cavity mirror (16, highly reflecting at the oscillating wavelength), a gain medium (12), and a saturable absorber (14), whose output end (18) comprises partially reflective coating at the second wavelength to act as an output coupler (partially reflective at the oscillating wavelength) (Zayhowski, Fig. 1, col 3, lines 17-30).

Regarding claim 9, Zayhowski as modified disclose: wherein the laser cavity comprises a gain medium (12) with an input end coated (16) with a high transmissive coating at the first wavelength (highly transmissive at pump wavelength) and a high reflective coating at the second wavelength (highly reflective at the oscillating wavelength) to act as high reflector, a saturable absorber (14), and an output coupler (18) (Zayhowski, Fig. 1, col 3, lines 17-30).

Regarding claim 10, Zayhowski as modified disclose: wherein the laser cavity comprises a high reflector cavity mirror (16, highly reflective at oscillating wavelength) and a gain medium (12) bonded with a saturable absorber (14) and sandwiched with a high reflective coating (20) (highly reflective at the pump wavelength) at the first wavelength and anti-reflective coating at the second wavelength (totally transmitting at oscillating wavelength) (Zayhowski, Fig. 1, col 3, lines 17-30).

Regarding claim 11, Zayhowski as modified disclose: wherein the high reflector cavity mirror (16) comprises a coating highly transmissive at the first wavelength and highly reflective at the second wavelength (highly transmissive at the pump wavelength and highly reflective at the oscillating wavelength) (Zayhowski, Fig. 1, col 3, lines 17-30).

Regarding claim 13, Zayhowski as modified disclose: wherein the laser cavity comprises an output coupler cavity mirror (18) and a gain medium (12) bonded with a saturable absorber (14) and sandwiched with a high reflective coating (20) (highly reflective at the pump wavelength) at the first wavelength and anti-reflective coating at the second wavelength (totally transmitting at oscillating wavelength) (Zayhowski, Fig. 1, col 3, lines 17-30)..

Regarding claim 14, Zayhowski as modified disclose: wherein the output coupler cavity mirror (18) comprises a partially reflective coating at the second wavelength (partially reflective at the oscillating wavelength) (Zayhowski, Fig. 1, col 3, lines 17-30).

Claims 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zayhowski (5,394,413) in view of Bhawalkar et al. (2009/0227995), Davenport et al. (2009/0254073) and Chen et al. (5,966,392).

Regarding claim 12, Zayhowski as modified disclose: while an output end of the bonded saturable absorber has a partially-reflective coating (18) at the second wavelength to act as an output coupler (Zayhowski, Fig. 1, col 3, lines 17-30).
Zayhowski as modified do not disclose: wherein an input end of the bonded gain medium is coated with anti-reflective coating at both the first wavelength and second wavelength.
Chen et al. disclose: input end of crystal is coated with anti-reflective coating at both the first wavelength and second wavelength (col 3, lines 23-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zayhowski as modified by forming anti-reflective coatings at both the first and second wavelengths in order to increase the amount of pump light coupled into the gain medium.

Regarding claim 15, Zayhowski as modified disclose: wherein an input end of the bonded gain medium is coated with a highly reflective coating (16) at the second wavelength and a highly transmissive coating at the first wavelength to act as a high reflector (highly reflective at the oscillation wavelength and highly transmissive at the pump wavelength) (Zayhowski, Fig. 1, col 3, lines 17-30).
Zayhowski as modified do not disclose: while an output end of the bonded saturable absorber has an anti-reflective coating (18) at the second wavelength.
Chen et al. disclose: an output end of a crystal has an anti-reflective coating at the second wavelength (col 3, lines 23-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zayhowski as modified by forming an anti-reflective coating for the second wavelength on the output end of the saturable absorber in order to increase the output power of the device.

Regarding claim 20, Zayhowski as modified disclose:  wherein the handpiece body further comprises a second harmonic generator to generate an additional laser light wavelength.
Chen et al. disclose: a second harmonic generator to generate an additional laser light wavelength (col 4, lines 50-55). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zayhowski as modified by adding a second harmonic generator to the handpiece body in order to generate output light at a different wavelength.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zayhowski (5,394,413) in view of Bhawalkar et al. (2009/0227995), Davenport et al. (2009/0254073) and Feinstein et al. (2009/0057409).

Regarding claim 16, Zayhowski as modified do not disclose: wherein the handpiece body further comprises a scanning system comprising a pair of scanning mirrors to generate two-dimensional microbeam pattern.
Feinstein et al. disclose: a scanning system comprising a pair of scanning mirrors to generate two-dimensional beam pattern ([0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zayhowski as modified by adding a scanning system comprising a pair of scanning mirrors in order to generate a two-dimensional beam pattern across a segment of skin.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zayhowski (5,394,413) in view of Bhawalkar et al. (2009/0227995), Davenport et al. (2009/0254073) and Neumann (4,447,723).

Regarding claim 17, Zayhowski as modified do not disclose: wherein the beam splitting assembly comprises a 1-D beam splitter, a focusing lens, a fixed mirror, and a rotational mirror operable to scan a 1-D fractionated micro-dot line to form a 2-D micro-spot pattern.
Neumann discloses: 1-D beam splitter, a focusing lens, a fixed mirror, and a rotational mirror operable to scan a 1-D fractionated micro-dot line to form a 2-D micro-spot pattern (col 2, lines 33-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zayhowski as modified by adding the 1-D beam splitter, a focusing lens, a fixed mirror, and a rotational mirror in order to form a 2-D micro spot pattern across a segment of skin.

Allowable Subject Matter
Claims 18, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the beam splitting assembly comprises a 1-D beam splitter, a focusing lens and one or more rollers operable to allow manual movement of the handpiece along a direction perpendicular to a 1-D fractionated micro-dot line to form a 2-D micro-spot pattern.”
Claim 21 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the handpiece body further comprises: a fast photodetector operable to sense the sub-nanosecond pulsed laser beam and to shut down the pump laser source to avoid double or multiple pulsing; a homogenizer before the beam splitting assembly to mitigate beam characteristic changes at different repetition rates; a vibrator operable to vibrate to warn or provide feedback to a user if there is any malfunction of the laser or sliding speed is too slow or too fast; an attenuator operable to achieve appropriate energy for treatment of different skin types or LIOB depth; and/or one or two rollers to guide movement of the fractional handpiece and to synchronize with laser pulsing.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Welford (7,649,920) and Siegel (7,160,287).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828